DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04-06-2019, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-17 and 20-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ueda (U.S. Patent No. 5,874,869).
Regarding claim 1, Ueda teaches a surface acoustic wave (SAW) device (fig. 1A, page 2, col. 5, lines 51-57), comprising: a piezoelectric material (fig. 1A, page 2, col. 5, lines 51-57) (see piezoelectric substrate); an interdigital transducer (IDT) (11B) on the piezoelectric material and electrically connected to an input signal (In) and an output signal (out) (fig. 1A, col. 5, lines 51-65); and a first reflective structure (10A) and a second reflective structure (10B) on the piezoelectric material (fig. 1A, col. 5, lines 51-65), wherein the IDT (11A-C) is arranged between the first reflective structure (10A) and the second reflective structure (10B) (fig. 1A, col. 5, lines 59-65, and col. 6, lines 18-22) (see the reflector 10A and the reflector 10B are respectively arranged at the front end and at the rear end of the electrodes 11A-11C); wherein the first reflective structure (10A/11A) comprises a first reflective IDT (11A) and the second reflective structure (10B/11C) comprises a second reflective IDT (11C) (fig. 1A, col. 5, lines 59-65) (see the interdigital transducers (IDT) are called the electrodes for the sake of convenience. Also, for the sake of convenience, the reflector 10A is called the front reflector, the reflector 10B is called the rear reflector, the electrode 11A is called the front electrode, the electrode 11B is called the middle electrode, and the electrode 11C is called the rear electrode), (In this case the electrode 11A is called the front electrode and which is first reflective IDT (11A), and the electrode 11C is called the rear electrode and also a second reflective IDT (11C) (fig. 1A)).

Regarding claim 15, Ueda teaches a surface acoustic wave (SAW) device (fig. 1A, page 2, col. 5, lines 51-57), comprising: a piezoelectric material (fig. 1A, page 2, col. 5, lines 51-57) (see piezoelectric substrate); an interdigital transducer (IDT) (11B) on the piezoelectric material and electrically connected to an input signal (In) and an output signal (out) (fig. 1A, col. 5, lines 51-65); and a first reflective structure (10A) and a second reflective structure (10B) on the piezoelectric material (fig. 1A, col. 5, lines 51-65), wherein the IDT (11A-C) is arranged between the first reflective structure (10A) and the second reflective structure (10B) (fig. 1A, col. 5, lines 59-65, and col. 6, lines 18-22) (see the reflector 10A and the reflector 10B are respectively arranged at the front end and at the rear end of the electrodes 11A-11C); wherein the first reflective structure (10A/11A) and the second reflective structure (10B/11C) are electrically connected to at least one of the input signal (In) or the output signal (out) (fig. 1A, col. 6, lines 38-59) (see the interdigital transducers (IDT) are called the electrodes for the sake of convenience. Also, for the sake of convenience, the reflector 10A is called the front reflector, the reflector 10B is called the rear reflector, the electrode 11A is called the front electrode, the electrode 11B is called the middle electrode, and the electrode 11C is called the rear electrode), (In this case the electrode 11A is called the front electrode and which is first reflective IDT (11A), and the electrode 11C is called the rear electrode and also a second reflective IDT (11C), the primary electrode fingers (11A).sub.1 of the front electrode 11A and the primary electrode fingers (11C).sub.1 of the rear electrode 11C are electrically connected to an input terminal "in" (fig. 1A)).

Regarding claim 4, Ueda teaches the first reflective IDT (11A) and the second reflective IDT (11C) are electrically connected to the input signal (In) and the output signal (out) (fig. 1A, col. 6, lines 38-59) (see the primary electrode fingers (11A).sub.1 of the front electrode 11A and the primary electrode fingers (11C).sub.1 of the rear electrode 11C are electrically connected to an input terminal "in" and output terminal  “out) (fig. 1A)).

Regarding claim 5, Ueda teaches the first reflective IDT (11A)  and the second reflective IDT (11C) are electrically connected to ground (GND) and either the input signal (In) or the output signal (out) (fig. 1A, col. 6, lines 39-57) (see  the secondary electrode fingers (11A).sub.2 and the secondary electrode fingers (11C).sub.2 are grounded).

Regarding claim 6, Ueda teaches the IDT (11A-C) comprises a plurality of first electrode fingers that are electrically connected to the input signal (In) and a plurality of second electrode fingers that are electrically connected to the output signal (out) (fig. 1A), and the plurality of first electrode fingers are interdigitated with the plurality of second electrode fingers  (fig. 1A, col. 6, lines 39-57) (the primary electrode fingers (11A).sub.1 of the front electrode 11A and the primary electrode fingers (11C).sub.1 of the rear electrode 11C are electrically connected to an input terminal "in", and the secondary electrode fingers (11A).sub.2 and the secondary electrode fingers (11C).sub.2 are grounded. The secondary electrode fingers (11B).sub.2 of the middle electrode 11B are electrically connected to an output terminal "out",

Regarding claim 7, Ueda teaches the first reflective IDT (11A) comprises one or more first reflective electrode fingers that electrically connected to the input signal (In) and the second reflective IDT (11C) comprises one or more second reflective electrode fingers that electrically connected to the output signal (out) (fig. 1A, col. 6, lines 38-59) (see the primary electrode fingers (11A).sub.1 of the front electrode 11A and the primary electrode fingers (11C).sub.1 of the rear electrode 11C are electrically connected to an input terminal "in" and output terminal  “out) (fig. 1A)).

Regarding claim 8, Ueda teaches the one or more first reflective electrode fingers are interdigitated with the one or more second reflective electrode fingers (fig. 1A, col. 6, lines 23-47)  (see the electrodes 11A, 11B and 11C includes pairs of primary electrode fingers and secondary electrode fingers which confront each other, the known interdigital transducers, the primary electrode fingers and the secondary electrode fingers of the electrodes 11A, 11B and 11C are arrayed in the direction X in an alternate manner, and intersect the path of propagation of the surface acoustic waves in the piezoelectric substrate in the direction X) .

Regarding claims 9 and 20, Ueda teaches a reflective electrode finger of the first reflective IDT is arranged closest to an electrode finger of the IDT and the reflective electrode finger and the electrode finger are both electrically connected to the same of either the input signal (In) or the output signal (out) (fig. 1A, col. 6, lines 38-59) (see the primary electrode fingers (11A).sub.1 of the front electrode 11A and the primary electrode fingers (11C).sub.1 of the rear electrode 11C are electrically connected to an input terminal "in" and output terminal  “out) (fig. 1A)).

Regarding claims 10 and 21, Ueda teaches additional reflective structures (10A), wherein the first reflective IDT (11A) and the second reflective IDT (11C) are configured between the additional reflective structures and the IDT (11B) (fig. 1A).

Regarding claims 11 and 22, Ueda teaches the additional reflective structures (10A) comprise reflective gratings (10A) (fig. 1A, col. 6, lines 18-22) (see the reflector 10A and the reflector 10B are respectively arranged at the front end and at the rear end of the electrodes 11A-11C. The reflectors 10A and 10B serve to define the path of the surface acoustic waves propagating in the piezoelectric substrate in the direction "X”) .

Regarding claims 12 and 23, Ueda teaches the additional reflective structures (10A-B) comprise reflective IDTs (11A-C) (fig. 1A, col. 5, lines 54-65) (see the interdigital transducers (IDT) are called the electrodes for the sake of convenience. Also, for the sake of convenience, the reflector 10A is called the front reflector, the reflector 10B is called the rear reflector, the electrode 11A is called the front electrode, the electrode 11B is called the middle electrode, and the electrode 11C is called the rear electrode), (In this case the electrode 11A is called the front electrode and which is first reflective IDT (11A), and the electrode 11C is called the rear electrode and also a second reflective IDT (11C) (fig. 1A)).

Regarding claims 13 and 24, Ueda teaches the additional reflective structures (10A/10B) comprise reflective gratings and reflective IDTs (11A-C) (fig. 1A, col. 6, lines 18-22) (see the reflector 10A and the reflector 10B are respectively arranged at the front end and at the rear end of the electrodes 11A-11C. The reflectors 10A and 10B serve to define the path of the surface acoustic waves propagating in the piezoelectric substrate.

Regarding claim 14, Ueda teaches at least one of the IDT (11A-C), the first reflective IDT (11A), and the second reflective IDT (11C)) comprises an apodized IDT (11A, ratio, difference, length) (fig. 1A, col. 6, lines 58-67) (see the finger-pair number ratio represents a ratio of the number (N2) of pairs of the electrode fingers in one of the front electrode 11A and the rear electrode 11C to the number (N1) of pairs of the electrode fingers in the middle electrode 11B).

Regarding claim 16, Ueda teaches the first reflective structure (10A/11A) and the second reflective structure (10B/11C) are electrically connected to both of the input signal (In) and the output signal (out)  (fig. 1A, col. 6, lines 38-59) (see the primary electrode fingers (11A).sub.1 of the front electrode 11A and the primary electrode fingers (11C).sub.1 of the rear electrode 11C are electrically connected to an input terminal "in" and output terminal  “out) (fig. 1A)).
  
Regarding claim 17, Ueda teaches the first reflective structure (10A/11A) and the second reflective structure (10B/11C) are electrically connected to ground (GND) and at least one of the input signal (In) or the output signal (out) (fig. 1A, col. 6, lines 39-57) (see the secondary electrode fingers (11A).sub.2 and the secondary electrode fingers (11C).sub.2 are grounded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (U.S. Patent No. 5,874,869), in view of Komatsu (U.S. Pub. No. 2014/0049341).
Regarding claims 2 and 18, Ueda teaches first reflective IDT (11A) and the second reflective IDT (11C) (fig. 1A). But Ueda does not mention a phase difference with the IDT.
However, Komatsu teaches first reflective IDT (103) and the second reflective IDT (107) (fig. 1, page 2, par [0038]), and a phase difference (out of phase) with the IDT (103/107) / (105), fig. 1, page 2, par [0035]) (see the comb electrodes are disposed such that these two regions are 180.degree. out of phase with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of  Ueda with Komatsu, in order to provide IDT electrodes 103 and 107, which are closer to reflectors 102 and 108 than the positions of IDT electrodes 104 and 106, respectively. As a result, the characteristics are affected by reflectors 102 and 108. With this configuration, using reflectors 102 and 108, multimode elastic wave device 100 can suppress resonance in high-order longitudinal modes at frequencies in proximity to the low-frequency side of the passband is easier (see suggested by Komatsu on page 2, par [0036]).


Regarding claims 3 and 19, Komatsu teaches the first reflective IDT and the second reflective IDT are out of phase with the IDT (103/107) / (105), fig. 1, page 2, par [0035]) (see the comb electrodes are disposed such that these two regions are 180.degree. out of phase with each other).


Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                          July 7, 2022